         Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 1 of 18



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

-------------------------------- x
RASHAUNA LYNN WILSON,            :
                                 :
          Plaintiff,             :
                                 :
               v.                :         Civil No. 3:19-cv-1756(AWT)
                                 :
FIRST ADVANTAGE BACKGROUND       :
SERVICES CORP. and UNITED PARCEL :
SERVICE,                         :
                                 :
          Defendants.            :
-------------------------------- x

                        RULING ON MOTION TO DISMISS

     Plaintiff Rashauna Lynn Wilson brings a claim against

defendants First Advantage Background Services Corp. (“First

Advantage”) and a putative class-action claim against United

Parcel Service (“UPS”) for violations of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. §§ 1681 et seq.            UPS moves to

dismiss the putative class claim against it pursuant to Federal

Rule of Civil Procedure 12(b)(6).1         For the reasons set forth

below, the motion is being granted in part and denied in part.

I.   FACTUAL ALLEGATIONS

     In or around November 2017, Wilson applied for a position

with UPS.      As part of that application, she signed a document

authorizing UPS to obtain a consumer report for employment


     1 On June 11, 2020, UPS withdrew its motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(1), which
argued that Wilson lacked standing.
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 2 of 18



purposes.   After an in-person interview, Wilson was given a

conditional offer of employment, contingent on her passing a

background check.     UPS requested a consumer report from First

Advantage and First Advantage agreed to sell a report on Wilson

to UPS on November 8, 2017.     First Advantage eventually

completed the report on or around December 15, 2017.         The

completed report included inaccurate statements and information

about Wilson and her criminal history.      The report included

three criminal offenses that are actually attributable to a

different individual.

    First Advantage conducts background checks for UPS for

hiring purposes.     Wilson alleges that First Advantage offers a

service in which it acts as an agent of the employer to execute

all decisions regarding hiring eligibility based on criteria

provided by the employer in advance.      First Advantage then takes

the information discovered during the background check, applies

the employer’s predetermined criteria, and reviews the

applicant’s eligibility for employment, making an

“adjudication.”     First Advantage also commonly contracts with

prospective employers to send pre-adverse action notices to

consumers it has adjudicated on behalf of the employer.         Wilson

alleges that First Advantage sends those notices after it has

already applied the employer’s criteria to adjudicate the

prospective employee’s eligibility for employment.        She alleges


                                  -2-
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 3 of 18



that by the time First Advantage sends the pre-adverse action

notice, “the consumer has already been disqualified from

employment, promotion, or retention.”      (First Am. Compl. (“FAC”)

¶ 23, ECF No. 13.)   She alleges that UPS has contracted with

First Advantage to engage in such a practice.

    On or about December 19, 2017, First Advantage reviewed the

report and determined that Wilson was “ineligible” for

employment with UPS.   (Id. ¶ 36.)      On December 20, 2017, First

Advantage mailed to Wilson on behalf of UPS “a purported ‘pre-

adverse action notice’” and a copy of the report that First

Advantage had prepared and delivered to UPS.       (Id. ¶ 37.)

Wilson claims that prior to sending the purported pre-adverse

action notice, UPS had already taken an adverse action against

her, as defined by the FCRA.     She alleges that UPS adopted First

Advantage’s adjudication as its own “without any further process

being provided to [her].”    (Id. ¶ 39.)     She alleges that in

reality by December 19, 2017, and prior to the mailing of any

notice to her, UPS had removed her from consideration for

employment based on the consumer report prepared by First

Advantage and the determination by First Advantage that, based

on UPS’s criteria, Wilson was ineligible for employment.         So by

the time Wilson received the purported pre-adverse action

notice, she had already been removed from the hiring pool for

the job for which she applied.


                                  -3-
        Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 4 of 18



II.    LEGAL STANDARD

       When deciding a motion to dismiss under Rule 12(b)(6), the

court must accept as true all factual allegations in the

complaint and must draw inferences in a light most favorable to

the plaintiff.     Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).

Although a complaint “does not need detailed factual

allegations, a plaintiff’s obligation to provide the ‘grounds’

of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do.”        Bell Atl. Corp. v. Twombly, 550

U.S. 550, 555 (2007) (citing Papasan v. Allain, 478 U.S. 265,

286 (1986)) (on a motion to dismiss, courts “are not bound to

accept as true a legal conclusion couched as a factual

allegation”).     “Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.”           Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

557).    “Factual allegations must be enough to raise a right to

relief above the speculative level, on the assumption that all

allegations in the complaint are true (even if doubtful in

fact).”    Twombly, 550 U.S. at 555 (citations omitted).

       However, the plaintiff must plead “only enough facts to

state a claim to relief that is plausible on its face.”            Id. at

568.    “The function of a motion to dismiss is ‘merely to assess

the legal feasibility of the complaint, not to assay the weight


                                     -4-
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 5 of 18



of the evidence which might be offered in support thereof.’”

Mytych v. May Dep’t Store Co., 34 F. Supp. 2d 130, 131 (D. Conn.

1999) (quoting Ryder Energy Distribution v. Merrill Lynch

Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984)).         “The

issue on a motion to dismiss is not whether the plaintiff will

prevail, but whether the plaintiff is entitled to offer evidence

to support his claims.”    United States v. Yale New Haven Hosp.,

727 F. Supp. 784, 786 (D. Conn. 1990) (citing Scheuer, 416 U.S.

at 232).

    In its review of a motion to dismiss for failure to state a

claim, the court may consider “only the facts alleged in the

pleadings, documents attached as exhibits or incorporated by

reference in the pleadings and matters of which judicial notice

may be taken.”   Samuels v. Air Transp. Local 504, 992 F.2d 12,

15 (2d Cir. 1993).    “[I]n some cases, a document not expressly

incorporated by reference in the complaint is nevertheless

‘integral’ to the complaint and, accordingly, a fair object of

consideration on a motion to dismiss.      A document is integral to

the complaint ‘where the complaint relies heavily upon its terms

and effect.’”    Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir.

2016) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153

(2d Cir. 2002)).




                                  -5-
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 6 of 18



III. DISCUSSION

    UPS moves to dismiss on the grounds that Wilson fails to

state a claim for violation of the FCRA by it, and that if she

does state a claim, she also fails to state a claim that UPS’s

violation of the FCRA was willful.      The court denies the motion

to dismiss as to the underlying FCRA claim and concludes that

Wilson states a claim against UPS under the FCRA.        However, the

court grants the motion to dismiss as to the claim that UPS

willfully violated the FCRA.

    A.    Failure to Provide Pre-Adverse Action Notice

    The FCRA was enacted “to ensure fair and accurate credit

reporting, promote efficiency in the banking system, and protect

consumer privacy.”     Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47,

52 (2007).   The FCRA broadly covers consumer reports, including

background checks used for various purposes, including

employment purposes.      The Supreme Court has read the FCRA’s

provisions cognizant of the “ambitious objective set out in the

Act’s statement of purpose, which uses expansive terms to

describe the adverse effects of unfair and inaccurate credit

reporting and the responsibilities of consumer reporting

agencies.”   Id. at 62.

    Among its many requirements, the FCRA requires that persons

intending to take adverse action for employment purposes against

a consumer based on information obtained in the consumer report


                                  -6-
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 7 of 18



provide that consumer with a pre-adverse action notice.         It

provides in relevant part that:

    in using a consumer report for employment purposes,
    before taking any adverse action in part on the
    report, the person intending to take such adverse
    action shall provide to the consumer to whom the
    report relates . . . a copy of the report; and . . . a
    description in writing of the rights of the
    consumer. . . .

15 U.S.C. § 1681b(b)(3)(A).    This provision does not prohibit an

employer from taking adverse action based on the report.

Rather, the pre-adverse action requirement merely slows down the

process and “afford[s] employees time to ‘discuss reports with

employers or otherwise respond before adverse action is taken.’”

Goode v. LexisNexis Risk & Info. Analytics Grp., Inc., 848

F. Supp. 2d 532, 537 (E.D. Pa. 2012) (quoting Lynne B. Barr &

Barbara J. Ellis, The New FCRA: An Assessment of the First Year,

54 Bus. Law. 1343, 1348 (1999)).        The FCRA defines “adverse

action,” in relevant part, as:

    (ii) a denial of employment or any other decision for
    employment purposes that adversely affects any current
    or prospective employee . . . [and]
    (iv) an action taken or determination that is—
         (I) made in connection with an application that
         was made by, or a transaction that was initiated
         by, any consumer, or in connection with a review
         of an account under section 604(a)(3)(F)(ii); and
         (II) adverse to the interests of the consumer.




                                  -7-
         Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 8 of 18



15 U.S.C. § 1681a(k)(1)(B).2

     This motion to dismiss turns on when, based on the factual

allegations in the First Amended Complaint, that adverse action

occurred in this case.        Wilson claims that UPS failed to comply

with the pre-adverse action requirement because it had already

taken an adverse action against her through its agent before the

purported pre-adverse action notice was sent.           She alleges that

UPS eliminated her from consideration for employment when First

Advantage made its December 19, 2017 “scoring” or “adjudication”

of Wilson’s application as ineligible.          The purported pre-

adverse action notice was not sent until December 20, 2017.

     UPS argues that an adverse action is taken by an employer

only when the adverse decision takes effect or is communicated.

It asserts that its adoption of First Advantage’s scoring or

adjudication with respect to Wilson does not constitute an

adverse action because it was merely an internal formulation of

an intent to take adverse action.           UPS contends that, in this

case, the adverse action did not occur until Wilson failed to

respond to the pre-adverse action notice and she was removed




     2 Courts have concluded, and UPS appears to concede here,
that the catch-all provision of clause (iv) also applies to
employment decisions. (See Def. United Parcel Service Inc.’s
Mem. Law Supp. Its Mot. Dismiss Count I of the First Am. Compl.
(“UPS Mem.”) 17-18, ECF No. 43-1.)


                                      -8-
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 9 of 18



from consideration for employment, which took effect with a

letter sent communicating UPS’s decision on December 27, 2018.

    UPS relies principally on Obabueki v. International

Business Machines Corp., 145 F. Supp. 2d 371 (S.D.N.Y. 2001),

aff’d, 319 F.3d 87 (2d Cir. 2003), which it says is binding

precedent because it was affirmed by the Second Circuit.          In

Obabueki, the plaintiff brought a claim for violation of the

FCRA against IBM, his prospective employer.       The plaintiff

contended that IBM had already taken an adverse action against

him prior to sending him a pre-adverse action notice because it

had already made an internal decision to rescind the offer.            The

court concluded, based on the text of the FCRA (specifically 15

U.S.C. § 1681a(k)(1)(B)(ii)), that “[a]n internal decision to

rescind an offer is not an adverse action.”       Id. at 391.     The

court concluded that the “plaintiff’s position that forming an

intent to withdraw an employment offer is an adverse action is

legally unsupportable.”    Id. at 392.    The court reasoned that

“IBM’s internal discussions had no impact on plaintiff; only

when its staff acted by letter did IBM take any action,” and

queried “how can an employer send an intent letter without

having first formed the requisite intent?”       Id.

    In Jones v. Halstead Mgmt. Co., 81 F. Supp. 3d 324

(S.D.N.Y. 2015), the court found Obabueki distinguishable

“because the parties failed to bring the catchall provision to


                                  -9-
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 10 of 18



the Court’s attention so the Court did not consider whether

forming an internal intent is an ‘adverse action’ under that

provision.”   Id. at 335 n.17.

    Also, with respect to the defendant’s contention that

Obabueki is binding precedent, the court of appeals stated in a

per curiam opinion affirming the grant of a motion for summary

judgment: “Upon consideration of all of plaintiff’s arguments on

appeal, we affirm on the opinions of Judge Schwartz . . .

reported at 145 F. Supp. 2d 371 . . . .”       319 F.3d at 88.     The

court of appeals did not address the questions presented by the

factual scenario alleged here.     Nor did the district court.         The

material facts in Obabueki included the following:

    On or about October 5, 1999, IBM received a report
    from Choicepoint . . . which reflected plaintiff’s
    welfare fraud conviction (the “First Report”).
    However, the report failed to mention the dismissal of
    the conviction. Upon receiving the First Report, [the
    IBM manager] contacted plaintiff and advised him of
    its contents. Plaintiff responded that the conviction
    had been vacated and the case dismissed, and provided
    [the IBM manager] with a copy of the California Order.
    However, plaintiff did not explicitly state that the
    conviction had been “expunged” or “sealed.”

    Several IBM employees then reviewed plaintiff’s
    candidacy in light of the First Report and the
    California Order. Each of them concluded that
    plaintiff should have disclosed his conviction on the
    [application]. . . . [IBM] determined that the trust
    necessary to initiate an employment relationship did
    not exist, and decided to withdraw plaintiff’s
    conditional offer as a result of his alleged
    misrepresentation . . . . The underlying facts
    concerning plaintiff’s former conviction were not
    discussed or factored into the decision; IBM contends


                                  -10-
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 11 of 18



    that the job offer was withdrawn because plaintiff
    lied on his employment application.

    On or about October 13, 1999, [the IBM manager] called
    plaintiff and told him that IBM intended to withdraw
    its conditional offer of employment. By letter dated
    October 13, 1999, IBM informed plaintiff that it
    “intend[ed] not to employ [him] based in part on
    information contained in [the First Report].” . . .
    While plaintiff contacted Choicepoint concerning the
    problems he perceived with the First Report, over the
    next several days he was unable to present additional
    evidence concerning the dismissal of his conviction
    necessary to prompt a reconsideration by IBM of its
    intended decision to withdraw the offer. By letter
    dated October 18, 1999, IBM informed plaintiff that
    the offer was formally withdrawn.

145 F. Supp. 2d at 377-78 (citations and footnotes omitted).

Thus, the facts in Obabueki, developed at the summary judgment

stage, are materially different from the facts alleged here.

The court in Obabueki found that there was no genuine issue of

material fact as to whether IBM had actually acted to withdraw

the plaintiff’s conditional offer of employment prior to sending

the pre-adverse action notice.     See id.; see also id. at 392

n.30 (concluding that emails reflected only an intention to

withdraw the conditional offer, not an actual withdrawal).

    UPS also relies on Dahy v. FedEx Ground Package System,

Inc., No. CV 17-1633, 2018 WL 4328003 (W.D. Pa. Aug. 3, 2018),

report and recommendation adopted, No. 2:17-CV-1633, 2018 WL

4323808 (W.D. Pa. Sept. 10, 2018), where the court concluded

that “neither the adjudication of ineligible, nor [the defendant

employer’s] adoption of the adjudication had any effect on [the


                                  -11-
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 12 of 18



plaintiff’s] opportunity to challenge information in his

background report and possibly avoid an ultimate adverse

action.”   Id. at *6.   The court stated, on facts similar to

those alleged here, that “the ‘timing of the pre-adverse action

notice’ occurring after First Advantage’s adjudication and

FedEx’s adoption of the adjudication ‘is precisely the timing

envisioned by the FCRA.’”     Id. (quoting Williams v. First

Advantage LNS Screening Sols., Inc., 155 F. Supp. 3d 1233, 1247

(N.D. Fla. 2015)).   However, the conclusion in Dahy appears to

be in tension with its acknowledgment that the plain terms of

the statute that the pre-adverse action notice requirement

“requires notice to the consumer before the employer actually

takes such adverse action,” id. (quoting Costa v. Family Dollar

Stores of Va., Inc., 195 F. Supp. 3d 841, 844 (E.D. Va. 2016)),

and that “[a]n ‘adverse action occurs when the decision is

carried out, when it is communicated or actually takes effect,’”

id. at *4 (emphasis added) (quoting Burghy v. Dayton Racquet

Club, Inc., 695 F. Supp. 2d 689, 703 (S.D. Ohio 2010)).

    Thus, Obabueki is not directly on point, and the court

finds unpersuasive the reasoning in Dahy.       Wilson alleges facts

which show that the adverse action by UPS occurred when she was

“removed . . . from hiring consideration based upon the First

Advantage consumer report, which adjudicated her as being

‘ineligible’ for employment with UPS.”       (FAC ¶ 38.)    To


                                  -12-
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 13 of 18



demonstrate that this is so, she further alleges that the

arrangement between UPS and First Advantage was that UPS adopted

as its own the scoring or adjudication by First Advantage

without any further process being afforded consumers, (id.

¶ 39); that “First Advantage mailed to [her] on behalf of UPS a

purported ‘pre-adverse action notice,’” (id. ¶ 37); and that

“UPS drives this adjudication by providing criteria to First

Advantage as to what aspects of an applicant’s background or

criminal history would make that person ineligible for

employment at UPS,” (id. ¶ 40).      Consequently, Wilson alleges

facts which show that although the action was not communicated

to her until the December 27 letter, it had already taken effect

at that time.   If Wilson’s allegations are true--and the court

must assume they are true for the purposes of ruling on a Rule

12(b)(6) motion--then they arguably state “a denial of

employment or any other decision for employment purposes that

adversely affects any current or prospective employee,” 15

U.S.C. § 1681a(k)(1)(B)(ii), and clearly state an “action taken

or determination made that is . . . adverse to the interest of

the consumer,” in violation of the FCRA, id.

§ 1681a(k)(1)(B)(iv); see Rosario v. Starbucks Corp., No. C16-

1951 RAJ, 2017 WL 4811493, at *1, *4 (W.D. Wash. Oct. 25, 2017)

(allegation that defendant “removed Plaintiff from hiring

consideration” before credit-reporting agency mailed the pre-


                                  -13-
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 14 of 18



adverse action notice states a plausible claim under FCRA);

Moore v. Rite Aid Hdqtrs Corp., No. CIV.A. 13-1515, 2015 WL

3444227, at *5 (E.D. Pa. May 29, 2015) (allegation that “once an

applicant was adjudicated as ineligible/non-competitive, [the

defendant] automatically removed that applicant from the ‘hire’

track and, as a matter of custom and practice, actually rejected

the applicant at that time” was “sufficient to state a claim for

relief under § 1681b(b)(3)(A)”); Geter v. ADP Screening &

Selection Servs., Inc., No. 2:14-CV-3225 WJM, 2015 WL 1867041,

at *6 (D.N.J. Apr. 23, 2015) (complaint “sufficiently alleges

that [the defendant’s] employment decision actually took effect

upon completion of [the consumer-reporting agency’s]

adjudication and that the opportunity to provide information was

a mere formality”); Jones, 81 F. Supp. 3d at 335 (denying motion

to dismiss because there were “questions of fact regarding the

actual state of decision-making at [the defendant] that the

Court cannot resolve on a motion to dismiss”).

    UPS makes two additional arguments.        First, UPS argues that

the documents on which Wilson’s complaint relies show that UPS

complied with the FCRA and did not adopt First Advantage’s

determination of Wilson’s eligibility.       But as Wilson points

out, the inferences that UPS draws from the documents do not

render Wilson’s factual allegations implausible.        These

documents simply create issues of fact which cannot be resolved


                                  -14-
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 15 of 18



on a motion to dismiss.     The fact that the pre-adverse action

notice stated that UPS would consider information to contest the

adjudication is not dipositive.      “An employer cannot satisfy

§ 1681b(b)(3) by formally designating some future point in time

as the moment of ‘final decision’ if, in fact, that decision

already has been made.”     Moore v. Rite Aid Hdqtrs Corp., 33

F. Supp. 3d 569, 574 (E.D. Pa. 2014).

     Second, UPS argues that First Advantage’s adjudication was

only one step in a multi-part process of determining whether UPS

would hire Wilson.     However, Wilson’s claim is not that First

Advantage’s scoring in and of itself was an adverse action.            Her

claim is that she was “removed . . . from hiring consideration

based upon the First Advantage consumer report, which

adjudicated her as being ‘ineligible’ for employment with UPS.”

(FAC ¶ 38.)

     B.   Willful Violation of the FCRA

     The FCRA provides that any person who “willfully fails to

comply with any requirement imposed under this subchapter with

respect to any consumer” is liable to the consumer, inter alia,

either for her actual damages or statutory damages of between

$100 and $1,000.     15 U.S.C. § 1681n(a).3    The term willful, not

defined by the FCRA, is given the common law understanding of


     3 For a negligent violation of the FCRA, a plaintiff may
recover actual damages only. 15 U.S.C. § 1681o(a).


                                  -15-
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 16 of 18



the term.    See Safeco, 551 U.S. at 69.     The definition therefore

covers “not only knowing violations of a standard, but reckless

ones as well.”   Id. at 57.

    “[A] company subject to FCRA does not act in reckless

disregard of it unless the action is not only a violation under

a reasonable reading of the statute’s terms, but shows that the

company ran a risk of violating the law substantially greater

than the risk associated with a reading that was merely

careless.”   Id. at 69.   To commit a willful violation, a

company’s reading of the statute must be “objectively

unreasonable.”   See id. at 69-70; Bhutta v. Vanchoc Transp.

Inc., 407 F. Supp. 3d 152, 156 (E.D.N.Y. 2018).        In Safeco, the

Court assessed three factors in determining whether the

defendant’s reading of the FCRA was objectively unreasonable:

(1) whether the FCRA was silent on the issue; (2) whether the

defendant’s reading of the statute “has a foundation in the

statutory text”; and (3) whether the courts of appeals or the

Federal Trade Commission had offered guidance on the issue.            See

551 U.S. at 69-70.    “Courts have specifically held that

defendants’ Safeco based arguments regarding the reasonableness

of their statutory interpretation are grounds upon which to

grant a motion to dismiss.”     Kivo v. Blumberg Exelsior, Inc.,

982 F. Supp. 2d 217, 220 (E.D.N.Y. 2013) (quoting Simonoff v.

Kaplan, Inc., No. 10 CIV. 2923 LMM, 2010 WL 4823597, at *3


                                  -16-
     Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 17 of 18



(S.D.N.Y. Nov. 29, 2010)).     Thus, “a finding that [the

defendant’s] reading of the statute is objectively reasonable

would be sufficient grounds upon which to grant [its] motion to

dismiss.”   Simonoff, 2010 WL 4823597, at *3.

    With respect to the first Safeco factor, the FCRA clearly

states that UPS, as a condition of using the consumer report for

employment purposes, was required “before taking any adverse

action in part on the report” to provide to Wilson “a copy of

the report” and “a description in writing of the rights of the

consumer.” 15 U.S.C. § 1681b(b)(3)(A).       An “adverse action”

includes “a denial of employment or any other decision for

employment purposes that adversely affects” the employee or “an

action taken or determination that is . . . adverse to the

interests of the consumer.”     15 U.S.C. § 1681a(k)(1)(B).       Thus,

the FCRA is not silent as to whether taking adverse action prior

to sending a pre-adverse action notice (as Wilson alleges here)

violates the FCRA.

    But considering the second and third Safeco factors, the

court cannot find that UPS’s reading of the FCRA is objectively

unreasonable.   UPS’s interpretation of Obabueki’s guidance as to

the timing of an adverse action under the FCRA was not

objectively unreasonable.     UPS’s position that its alleged

actions fit within Obabueki’s definition of an “internal

decision” to rescind an offer has a foundation in the statutory


                                  -17-
        Case 3:19-cv-01756-AWT Document 75 Filed 09/30/20 Page 18 of 18



text and Obabueki’s holding.        Also, there is apparently no

guidance with respect to the specific issue here from the FTC or

any courts of appeal other than the Second Circuit’s summary

affirmance in Obabueki.       District courts have offered split

guidance on this specific issue.         Compare, e.g., Dahy, 2018 WL

4328003, at *6; and Obabueki, 145 F. Supp. 2d at 391, with,

e.g., Rosario, 2017 WL 4811493, at *4; and Moore, 2015 WL

3444227, at *5; and Geter, 2015 WL 1867041, at *6; and Jones, 81

F. Supp. 3d at 335.       In light of the foregoing, UPS’s reading of

the FCRA did not run “a risk of violating the law substantially

greater than the risk associated with a reading that was merely

careless.”     Safeco, 551 U.S. at 69.

IV.   CONCLUSION

      For the reasons set forth above, Defendant United Parcel

Service, Inc.’s Motion to Dismiss Count I of the First Amended

Complaint (ECF No. 43) is hereby GRANTED in part and DENIED in

part.    The claim that UPS willfully violated the FCRA is

dismissed.

      It is so ordered.

      Dated this 30th day of September 2020, at Hartford,

Connecticut.



                                                       /s/AWT
                                                 Alvin W. Thompson
                                            United States District Judge


                                     -18-
